AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN ANADIGICS, INC. AND MARIO A. RIVAS
DATED AS OF JANUARY 15, 2009
 
   
    This amendment is made and entered into as of December 10, 2009 between
ANADIGICS, Inc. (the "Company") and MARIO A. RIVAS (the "Executive").
 
    WHEREAS, the Company and the Executive desires to amend the Employment
Agreement dated as of January 15, 2009 between the Company and the Executive
(the "Employment Agreement") to extend the term of the Employment Agreement from
December 31, 2010 to December 31, 2013;
 
    NOW, THEREFORE, the Company and the Executive hereby agrees as follows:
 
    1.    The term of employment as set forth in Article II of the Employment
Agreement shall be amended in its entirety to read as follows:
 
    "The Executive's term of employment under this Agreement shall commence on
February 1, 2009 (the "Closing Date") and shall terminate on December 31, 2013
(the "Expiration Date"), unless terminated earlier as provided in Article VI
hereof (the "Term of Employment")."
 
    2.    Existing Section D of Article VI shall be designated Section E.
 
    3.    The following new section shall be added to Article VI:
   
    "D.    Termination of Employment on Expiration Date
 
    In the event the Executive's employment hereunder terminates on the
Expiration Date, the Executive shall be entitled subject to the Executive's
executing (and not revoking within any statutory revocation period) the
Company's Separation and Release Agreement in the form submitted by the
Company's Human Resources Department within fifty (50) days after such
submission, to:
 
       (a)    any Base Salary earned but not yet paid as of the date of
termination to be paid in accordance with the Company's regular payroll practice
(as in effect at the time of termination);
 
       (b)    any annual bonus for the year ending December 31, 2013 awarded and
earned in accordance with the Company's annual bonus proposed but not yet paid,
to be paid at the time such annual bonus would otherwise by due under Section
IV.C above;
 
       (c)    reimbursement for all out-of-pocket expenses that are reimbursable
pursuant to Section IV.D and that are incurred but not yet paid, prior to such
termination of employment;
 
       (d)    continuation of the Executive's and his dependent's health
benefits, if any, at the level in effect on the date of termination through the
earlier to occur of (i) three (3) months from such termination of employment or
(ii) the date Executive commences employment with another entity; and
 
       (e)    immediate vesting of Executive's stock options and restricted
stock which would have automatically vested within twelve (12) months following
the Expiration Date; Executive may exercise such options within ninety (90) days
of the date of termination of employment."
 
    IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer and the Executive has hereunto set his hand as of
the day and year first above written.
 
                               ANADIGICS, Inc.
                               By:  /s/  Thomas Shields 
                               Name:  Thomas Shields
                               Title:   Executive Vice President
 
                               EXECUTIVE
                               By: /s/ Mario. A. Rivas
 
     
 
 
 